Citation Nr: 0522703	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  04-02 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than July 10, 2001, 
for the award of a total disability rating based on 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from August 1940 to August 
1943.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied a claim for an effective 
date earlier than July 10, 2001, for the award of a total 
disability rating based on individual unemployability (TDIU 
rating).  The veteran testified before the Board at a hearing 
held at the RO in June 2005.   


FINDINGS OF FACT

1.  All notices and assistance owed to the veteran have been 
provided, and all evidence needed for disposition of the 
claim has been obtained.  

2.  The veteran's claim for a TDIU rating is deemed to have 
been filed on July 10, 2001, based on the filing of a claim 
for an increased rating in a service-connected disability and 
the production of evidence of unemployability.  Such claim 
was not filed within one year of the increase in disability 
or development of unemployability.

3.  The record does not include any prior formal or informal 
claims upon which to base an effective date earlier than July 
10, 2001, for the award of a TDIU rating.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 10, 
2001, for the award of a TDIU rating have not been met.  
38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that VA has satisfied all duties 
to notify and assist the veteran.  38 U.S.C.A. §§ 5103, 5107 
(West 2002) and 38 C.F.R. § 3.159 (2004).  VA has also 
essentially satisfied the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), which apply to cases 
pending before VA on November 9, 2000 (even if the initial 
decision was issued before that date), and that require VA to 
notify a claimant upon receipt of a complete or substantially 
complete application and before issuance of an initial 
unfavorable decision of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  This notice requires VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion VA will attempt 
to obtain on the claimant's behalf.  The notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the initial unfavorable decision was in August 2002.  
The RO sent the veteran correspondence in August 2002, 
December 2003, and February 2004; and a statement of the case 
in December 2003.  Although the August 2002 RO correspondence 
was not in compliance with VA's notification duties, the 
later notices adequately informed the veteran of the bases 
for the relevant decision, what types of evidence would be 
needed, and how the evidence would be secured.  There has 
been no harm to the veteran, as VA made all efforts to notify 
and to assist him with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the more general notice of the 
need for any evidence in the veteran's possession.  Any 
defect with regard to the timing and content of the notices 
to the veteran was harmless because of the thorough and 
informative notices provided throughout the adjudication of 
the claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Thus, VA has satisfied its "duty to notify" the 
veteran.

VA has also obtained all relevant evidence identified by the 
veteran and has complied with all duties to assist the 
veteran.  In response to the RO's February 2004 
correspondence regarding additional evidence, the veteran 
replied that such additional evidence was no longer 
available.  Therefore, there do not appear to be any 
outstanding records that VA should obtain.  The Board now 
turns to the merits.

Very specific legal and regulatory provisions govern the 
veteran's claim for an earlier effective date.

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. 
Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 
125 (1997); VAOPGCPREC 12-98 (Sep. 23, 1998).

Service connection and a 50 percent disability rating had 
generally been in effect for conversion reaction manifested 
by cephalgia since March 1956; the condition had previously 
been evaluated as traumatic encephalopathy, with a 30 percent 
rating that had been in effect since April 1946.

Examination and hospitalization reports from the 1950s refer 
to chronic conversion reaction, manifested by severe chronic 
cephalgia.  The conversion reaction was generally described 
as moderate, and there was reference to traumatic 
encephalopathy with mild neurological residuals.  

Private treatment records from 1968 reflect the veteran's 
complaints of vertigo and tinnitus for the past two years as 
well as unsteadiness in the past two to three years.  In May 
and June 1968, a doctor stated that there was primarily a 
psychological problem without a true labyrinthine component.  
However, subsequent records showed treatment in September 
1968 for Meniere's syndrome and post-traumatic cerebral 
atrophy, with reference to the in-service head injury.  
September 1968 records from the Rhode Island Hospital 
referred to the in-service head trauma and to the development 
of disequilibrium in the past three to four years.  The 
impression was a brain stem dysfunction attributable to the 
in-service head injury, and there was evidence to support a 
diagnosis of Meniere's syndrome.  

On hospitalization in January and February 1969, the veteran 
was diagnosed in part with vertigo of unknown etiology that 
was probably related to chronic labyrinthitis secondary to 
chronic otitis; and conversion reaction manifested by 
chronic, severe cephalgia.  

An April 1969 VA neuropsychiatric examination also diagnosed 
vertigo of unknown etiology that was probably related to 
chronic labyrinthitis secondary to chronic otitis; and 
conversion reaction manifested by chronic, severe cephalgia.  
The report also diagnosed traumatic encephalopathy.

A January 1970 VA neuropsychiatric examination diagnosed 
conversion reaction.

A June 1970 decision by the Board denied a higher evaluation 
for the disability, and it characterized the disability as 
conversion reaction in lieu of the prior diagnosis of 
traumatic encephalopathy.  

Records from 1971 noted dizziness and headaches.  Although 
the records referred to the in-service head injury, they also 
referred to a post-service fall down stairs in the late 
1960s, after which the veteran started having intermittent 
attacks consisting of visual problems, loss of balance, 
diplopia, tinnitus, decreased hearing, and headaches.  An 
August 1971 treatment note mentioned the possibility of 
labyrinthitis secondary either to an ear infection or to a 
three-year-old skull fracture.  On treatment at Doctors 
Hospital in Worcester, Massachusetts, in August 1971, it was 
noted that he had been recently hospitalized at another 
hospital for Meniere's syndrome and that he had been treated 
for that condition for years.

The veteran was hospitalized at Massachusetts General 
Hospital in September 1971, in part for dizziness, headache, 
and equilibrium disorder.  Discharge diagnoses included 
depressive illness and mild right labyrinthine disturbance.

In March 1972, with notice sent to the veteran in April 1972, 
the RO denied a claim for an increase in the 50 percent 
rating for conversion reaction, reasoning, in part, that the 
recent treatment for Meniere's syndrome was not related to 
service or to the service-connected conversion reaction.  The 
veteran filed a notice of disagreement with regard to the 
denial of service connection for Meniere's syndrome.  

An August 1972 VA neuropsychiatric examination, the examiner 
concluded that with regard to Meniere's syndrome, the 
veteran's primary condition was that of neurosis; the 
examiner specifically stated that he did not concur with the 
diagnosis of Meniere's syndrome.  Diagnoses included 
moderately severe chronic conversion reaction 
(psychoneurosis).

In August 1972, the RO continued the denial of service 
connection for Meniere's syndrome.

The veteran filed a claim for an increased rating in the 
nervous condition in November 1996; he also referred to dizzy 
spells and equilibrium problems.  The RO denied a claim for 
an increased rating for conversion reaction in a December 
1996 rating decision.  The veteran did not appeal this 
decision within one year of the RO's notification to him of 
that decision.  See 38 U.S.C.A. § 7105 (West 2002).

Records from 1997 to the present document ongoing symptoms 
such as headaches, disequilibrium, near-syncopal episodes, 
unsteady gait, ataxia, vertigo, hyperventilation syndrome.  
These and earlier records (from the 1980s and 1990s) also 
refer to other conditions, including headaches, heart 
problems, hearing loss, and glaucoma.  On VA treatment on 
several occasions in 1997 and 1998, it was noted that he had 
been seen at a non-VA hospital in Boston, Massachusetts, for 
dizzy spells that were apparently attributed to his 
"nerves."  A November 1998 VA progress note referred to 
vertigo with suspected vestibular damage.  

The veteran filed a claim for an increased rating in his 
service-connected nervous condition in June 1998; he also 
cited deafness in the left ear and dizzy spells.  In August 
1998, the representative filed a claim for an increased 
rating for headaches with dizziness.  The claim included an 
attachment of a May 1971 medical record from Massachusetts 
General Hospital with an impression of Meniere's disease.  
The attached records included references to dizziness and 
headaches.  Although the records referred to the in-service 
head injury, they also referred to a post-service fall down 
stairs in the late 1960s, after which the veteran started 
having intermittent attacks consisting of visual problems, 
loss of balance, diplopia, tinnitus, decreased hearing, and 
headaches.  An August 1971 treatment note mentioned the 
possibility of labyrinthitis secondary either to an ear 
infection or to a three-year-old skull fracture.  Discharge 
diagnoses included depressive illness and mild right 
labyrinthine disturbance.

On August 1998 VA mental disorders examination, the veteran's 
diagnoses included conversion disorder with sensory symptom 
or deficit and generalized anxiety disorder.  The examiner 
noted that the conversion disorder symptom was his headache, 
which could not be attributed to any physical condition.  The 
headaches were exacerbated by stress, thus possibly 
indicating a psychiatric etiology.  Occupationally, it was 
noted that the veteran appeared to have been somewhat 
dysfunctional, as noted by his inability to hold a job for 
more than two years and requiring psychiatric hospitalization 
when workplace stress "got to be too much."  His Global 
Assessment of Functioning scale score at the time was 55 to 
60.

In September 1998, the RO denied a claim for an increased 
rating for conversion disorder with headaches (which remained 
at the 50 percent rating level); the RO also denied an 
application to reopen a claim for service connection for 
Meniere's syndrome (which had been also claimed as deafness 
in the left ear and dizziness).  The veteran did not appeal 
this decision within one year of the RO's notification to him 
of that decision.  See 38 U.S.C.A. § 7105.

The veteran filed a claim on July 11, 2001, seeking an 
increased rating for a "nervous condition" and service 
connection for hearing loss.  The day before (i.e., on July 
10, 2001), his representative had filed various medical 
records, apparently in connection with the claim that was 
filed on July 11.  

In August 2001 correspondence to the RO, the veteran 
contended that he had equilibrium troubles that were related 
to service.  

On VA mental disorders examination in January 2002, the 
diagnosis was generalized anxiety disorder, and the examiner 
questioned the previous diagnosis of conversion disorder.  He 
noted that it seemed completely reasonable that the veteran 
had developed headaches as a result of an in-service head 
injury and that he may have developed or could be developing 
Meniere's disease as a result of the in-service head injury.  

On VA neurological disorders examination in January 2002, the 
diagnoses included primary headaches (more likely than not a 
combination of migraine with tension-type headaches) and 
symptoms of Meniere's disease.  The examiner felt that the 
headaches were not part of the conversion disorder; rather, 
the headaches were separate.  The examiner also stated that 
it was as likely as not that both the headaches and the 
Meniere's syndrome were related to the in-service head 
injury.  The examiner also commented that the etiologies of 
Meniere's syndrome and headaches were not well known; 
however, people who had sustained head injuries developed the 
syndrome with more frequency than the normal population.  
Finally, the examiner also noted that he did not think that 
the symptoms that more likely represented Meniere's were part 
of the conversion disorder.  

In March 2002, the RO awarded service connection and a 60 
percent disability rating for Meniere's syndrome, effective 
July 10, 2001.  

On March 28, 2002, the veteran filed a claim for a TDIU 
rating (with a VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability). 

In May 2002, the RO awarded the veteran a TDIU rating, 
effective July 10, 2001.  

This sequence of events demonstrates that the veteran's 
service-connected disability has evolved over time in terms 
of its characterization and diagnosis.  What was previously 
deemed to be traumatic encephalopathy and conversion or 
anxiety reaction now includes Meniere's syndrome.  However, 
for purposes of this appeal, the Board must focus on the 
timing of the veteran's claims in order to determine the 
proper effective date for the grant of the TDIU rating.

In this regard, the record shows that the veteran filed a 
clearly discernible claim for a TDIU rating in March 2002.  
However, on July 10, 2001, the veteran had also filed a claim 
for an increased rating in his service-connected conversion 
reaction, which was then rated 50 percent.  In the course of 
the adjudication and eventual grant of service connection for 
Meniere's syndrome, the RO appears to have used the July 10, 
2001, claim as the date of the claim for the TDIU rating as 
well.  This is appropriate, given the requirement that VA 
must consider a TDIU rating when a claimant seeks the highest 
possible rating for a service-connected disability and 
submits evidence of unemployability.  See Roberson v. 
Principi, 251 F.3d 1378, 1382-85 (Fed. Cir. 2001); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (noting that 
Congress has mandated that VA "fully and sympathetically 
develop the veteran's claim to its optimum before deciding it 
on the merits").  Therefore, using the veteran's claim for 
an increased rating, which was filed on July 10 and on July 
11, 2001, as the date of the claim for the TDIU rating is 
entirely in accordance with precedent.

The Board must also consider, however, if the TDIU rating 
claim (which is deemed to have been filed on July 10, 2001) 
was filed within one year of the increase in disability.  As 
noted above, the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o); Hazan, supra; Harper, supra; VAOPGCPREC 
12-98.  

Nevertheless, the record does not show that the veteran's 
disability had worsened or that he had become unemployable 
due to service-connected disabilities in the one year prior 
to the filing of the TDIU rating claim on July 10, 2001.  The 
record demonstrates that the veteran had not been working for 
several years.  The record also demonstrates that he received 
retirement benefits, not disability benefits, from the Social 
Security Administration (SSA).  But even assuming that he 
retired from work because of his service-connected 
disabilities, that had occurred several years before the 
filing of the TDIU rating claim in July 2001.  Thus, since 
the increase in disability or development of unemployability 
had not occurred within the year prior to the filing of the 
TDIU rating claim, an effective date for the TDIU rating 
prior to July 10, 2001, is not possible under 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400(o).

The Board must also consider whether an earlier effective 
date for the TDIU rating is permissible based on any prior, 
informal or formal claims.

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2004).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2004).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims -- formal and informal 
-- for benefits and is required to identify and act on 
informal claims for benefits.  Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).

In this regard, the veteran had filed claims for increased 
ratings in his service-connected disability in 1996 and 1998.  
But the RO had adjudicated those claims.  Additionally, those 
increased rating claims did not include any evidence of 
unemployability so as to have raised potential claims for a 
TDIU rating.  See Roberson, supra.  

The Board also notes that the veteran filed a claim for 
service connection for Meniere's syndrome in 1972.  The RO 
denied the claim in March 1972 (with notification sent to the 
veteran in April 1972), and the veteran disagreed with that 
decision in April 1972.  In August 1972, the RO issued 
another rating decision that denied service connection for 
Meniere's syndrome.  

Ostensibly, the RO's failure to issue the veteran a statement 
of the case after the veteran filed a notice of disagreement 
with respect to the March 1972 rating decision constituted a 
failure to comply procedurally with statutorily mandated 
requirements.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 19.26, 19.29, 20.200 (2004).  Thus, the March 1972 rating 
decision did not become final (despite the issuance of 
another rating decision in August 1972).  See Tablazon v. 
Brown, 8 Vet. App. 359, 361 (1995); see also Meeks v. Brown, 
5 Vet. App. 284, 287 (1993); cf. Hanson v. Brown, 9 Vet. App. 
29 (1996) (claim was not pending under circumstances where 
claimant was deemed to have withdrawn the claim).  

However, even if the claim for service connection for 
Meniere's syndrome is considered to have remained open and 
pending since the RO failed to supply the veteran with a 
statement of the case in connection with his 1972 notice of 
disagreement regarding the March 1972 rating decision, that 
would not result in a TDIU rating.  At the time (i.e., in 
1972) it appears that the veteran was still able to maintain 
gainful employment, even though his conditions produced 
disability.  While Meniere's syndrome could be rated under 
the applicable diagnostic criteria, see 38 C.F.R. § 4.87, 
Diagnostic Code 6205 (2004), those criteria are distinct and 
separate from the criteria for a finding of a TDIU rating 
under 38 C.F.R. § 4.16 (2004).  Thus, a grant of service 
connection for Meniere's syndrome does not necessarily result 
in the establishment of a TDIU rating.

The Board does note that the veteran has expressed concern 
over the failure to recognize Meniere's syndrome as a 
service-connected disability until 2001.  However, to the 
extent that he alleges clear and unmistakable error in prior, 
final RO decisions or Board decisions, his argument should be 
directed to the RO in the first instance.  See 38 U.S.C.A. § 
7111 (West 2002) (with respect to prior Board decisions); 38 
C.F.R. §§ 3.105 (generally and with regard to prior RO 
decisions), 20.1400(a) (Board decisions), 20.1401(b) (Board 
decisions), 20.1403 (Board decisions) (2004); Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993), aff'd on recons., 6 Vet. App. 
162, 163 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).  Such argument should include some degree of 
specificity as to why any prior RO or Board decision was 
clearly and unmistakably erroneous and how a TDIU rating 
would have been awarded but for any such clear and 
unmistakable error.  Having said that, the present appeal 
does not include sufficient allegations of clear and 
unmistakable error; thus, the Board cannot entertain such a 
basis for an effective date earlier than July 10, 2001, for 
the award of a TDIU rating in this case.

In sum, the Board can discern no outstanding claims prior to 
the July 10, 2001, claim for an increased rating; nor can it 
discern any other basis for an effective date earlier than 
July 10, 2001, for the award of a TDIU rating.  Although the 
undersigned is very sympathetic to the veteran's situation 
and his contention that he should have been found totally 
disabled long before 2001, the law concerning assignment of 
effective dates is clear and unambiguous.  


ORDER

A claim for an effective date earlier than July 10, 2001, for 
the award of a TDIU rating is denied.


	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


